Citation Nr: 1034939	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for post operative residuals of left foot fracture 
(left foot disability).

2.  Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected left foot 
disability.

3.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left foot disability.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, R.A.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 until October 1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2006 and July 2009 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

In accordance with a recent opinion of the Court of Appeals for 
Veterans Claims (Court), TDIU has been included as an issue on 
appeal, as it is part and parcel of the claim for an increased 
disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Increased Disability Rating for Left Foot Disability

Here, the Veteran claims that his service-connected left foot 
disability is more severe than what is reflected by the currently 
assigned 30 percent disability rating.  During the May 2010 
Travel Board hearing, the Veteran testified that his left foot 
disability has gotten worse since the last VA examination.  The 
claims file reflects that the most recent VA examination was 
conducted in March 2009.  In this regard the Board observes that 
the Veteran is already rated as 30 percent disabling, which is 
maximum schedular rating that may be assigned under the 
applicable criteria short of a determination that there has been 
a loss of use of the foot.  In light of the fact that the 
Veteran's most recent VA examination occurred in March 2009 and 
the Veteran's assertions as to the increased severity of his left 
foot disability, the Board finds that additional development is 
warranted to determine the current level of disability due to the 
Veteran's service-connected left foot disability, specifically, 
whether there is essentially a loss of use of the service-
connected left foot.  As such, VA is required to afford the 
Veteran a contemporaneous VA examination to assess the current 
nature, extent, severity and manifestations of the service-
connected left foot disability.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand this 
claim.




Service Connection for Right Hip and Low Back Disorders

In regard to the Veteran's claims for service connection for a 
right hip disorder and a low back disorder, the claims file 
reflects that these issues were first adjudicated in a July 2009 
rating decision, at which time the RO denied the Veteran's 
claims.  Subsequently, during the May 2010 Travel Board hearing, 
the Veteran essentially conveyed his disagreement with the RO's 
July 2009 decision to deny the right hip and low back claims.  In 
addition, the Veteran submitted a Notice of Disagreement (NOD) 
with respect to these claims in May 2010.  To date, the Veteran 
has not been issued a Statement of the Case (SOC) for the issues 
of service connection for a right hip and a low back disorder and 
under the circumstances the Board has no discretion and must 
remand these matters for issuance of an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999);Fenderson v. West, 12 Vet. App. 
119, 131-32 (1999). 

TDIU

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Board notes that the claim for a TDIU was 
adjudicated by way of the July 2009 rating decision.  During the 
May 2010 Travel Board hearing, the Veteran testified as to his 
assertion that he is unable to work due to his service-connected 
left foot disability.  Although the Veteran has essentially 
expressed his disagreement with the July 2009 rating decision as 
to the TDIU claim, the Board notes that a request for TDIU 
benefits, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, as 
noted above, the right hip and low back disorder claims have been 
remanded for readjudication and the issuance of an SOC, the 
outcome of which could possibly have bearing on whether the 
Veteran meets the criteria for TDIU benefits.  As such, the Board 
finds that the issue of whether the Veteran is entitled to TDIU 
is inextricably intertwined with his increased rating claim and 
the service connection claims.  Therefore, the issue of a TDIU 
will be held in abeyance pending completion of the additional 
development discussed above.  See Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991).  In this regard, the RO/AMC may decide to 
pursue further development of the Veteran's employment history, 
or to obtain additional medical evidence or medical opinion, as 
is deemed necessary to develop the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA orthopedic examination to determine the 
nature and extent of the service-connected 
residuals of a fracture of the left foot.  
The claims file must be made available to the 
examiner in conjunction with the examination.  
All indicated studies, including X-rays, 
shall be conducted.

All pertinent pathology should be noted in 
the examination report.  The examiner should 
opine whether the Veteran's left foot 
disability is manifested by loss of use of 
his left foot.  Specifically, the examiner 
shall opine whether there exists no effective 
function of the foot remaining other than 
would be equally well served by an amputation 
stump with the use of a suitable prosthetic 
appliance.  

The examiner shall also provide an opinion 
concerning the impact of the Veteran's 
service-connected left foot disability has on 
his ability to obtain substantially gainful 
employment and his daily life.  A complete 
rationale should be provided for all opinions 
expressed.  

2.  The RO/AMC shall provide the Veteran and 
his representative with a Statement of the 
Case addressing the issues of entitlement to 
service connection for a right hip disorder 
and a low back disorder, both to include as 
secondary to the service-connected left foot 
disability.  The Veteran should be notified 
of the time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of the issues.  Thereafter, 
the issues are to be returned to the Board 
following appropriate appellate procedures.   

3.  The RO/AMC shall consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16 on the basis 
of the Veteran's service-connected 
disabilities.  In so doing, the RO/AMC may 
decide to pursue further development of the 
Veteran's employment history, or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.  

4.  The RO/AMC should then readjudicate the 
Veteran's claims for an increased evaluation 
for a left foot disability and the claim for 
TDIU benefits.  If the decision with respect 
to the claims remains adverse to the Veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case and 
afforded an appropriate period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board 
following the purpose of appellate 
disposition. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


